Walker, J. This record only presents questions of fact, for our determination. It is urged that the evidence fails to show that the animals were killed, or if so, that it was by the appellants. The evidence is not clear and conclusive to establish these facts, yet it does tend to prove each of them. And whilst we are not prepared to hold that we should have disturbed the verdict, had the finding been different, yet there was evidence to sustain the verdict. The finding is not so clearly against the weight of evidence as to require that it should be disturbed. These questions were fairly presented to the jury, and they, acting within their province, have found the facts, and we are not inclined to disturb their verdict. The instructions, as they were given, announced the law correctly, and we cannot perceive that they were calculated to mislead the jury. Nor can we perceive any error in this record, for which the judgment of the court below should be reversed, and therefore it must be affirmed. Judgment affirmed.